internal_revenue_service number release date index number ---------------------- -------------------------- --------------------------- -------------------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------------ telephone number ---------------------- refer reply to cc corp b02 plr-146015-12 date april legend distributing --------------------------- controlled --------------------------------------- state a state b ------------ -------------- business aa ------------------------------------------------------------------------------------------------------------ ------------------------------------ trust w ------------------------------------------------ trust x trust y trust z llc -------------------------------------------------- ---------------------------------------- ------------------------------------------ ----------------------------------------- region ------------------ year ------- a b ------------ ------------ plr-146015-12 dear ---------------- this letter responds to your representative’s date letter requesting rulings as to the federal_income_tax consequences of the proposed transactions the material information submitted in that letter and subsequent correspondence is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has not reviewed any information pertaining to and has made no determination regarding i whether the distribution described below satisfies the business_purpose requirement of sec_1_355-2 ii whether the distribution is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 of the internal_revenue_code code and sec_1_355-2 and iii whether this distribution is part of a plan or a series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing percent or greater interest in the distributing_corporation distributing or the controlled_corporation controlled see sec_355 and sec_1_355-7 facts distributing is a state a calendar_year s_corporation distributing has been in existence since year and is primarily engaged in business aa distributing has two classes of common_stock class a and class b there are a class a shares outstanding and b class b shares outstanding the only difference between the two classes of stock is that only class a shares are entitled to notice of or to vote any_action required or permitted by law to be approved by the shareholders trust w and trust x each own half the class a shares and trust y and trust z each own half the class b shares hereinafter trust x and trust z will be referred to as shareholder and trust w and trust y will be referred to as shareholder prior to the proposed transaction shareholder and shareholder each own half of the interest in distributing the shareholders desire to separate the operation of business aa into two entities to resolve problems that arise from operating the business in various geographic locations and an increasingly divergent shareholder base prior to the separation distributing will contribute four pieces of real_property to a wholly owned limited_liability_company llc distributing will distribute all its interest in the plr-146015-12 llc to shareholder and shareholder pro_rata in a taxable_distribution distributing will lease certain pieces of property from llc at market_value proposed transaction for what are represented as valid business reasons and in order to achieve the objectives discussed above distributing proposes the following transaction proposed transaction distributing will cause the formation of wholly owned corporation controlled in state a controlled will have a class a shares and b class b shares outstanding the only difference between the two classes of stock is that only class a shares are entitled to notice of or to vote any_action required or permitted by law to be approved by the shareholders distributing will contribute percent of its assets to controlled in exchange for all of controlled’s outstanding_stock contribution the contributed assets will constitute distributing’s business aa in region including trademarks and a piece of real_estate in state b distributing will distribute all of controlled’s class a and class b stock to shareholder in exchange for all of shareholder 2’s class a and class b stock in distributing distribution following the distribution controlled will elect to be taxed as a subchapter_s_corporation distributing and controlled will enter into a trademark assignment and license back agreement that will allow distributing and controlled the right to use trademarks in their respective regions representations distributing has made the following representations in connection with the proposed transaction a the fair_market_value of the controlled stock to be received by shareholder will be approximately equal to the fair_market_value of the distributing stock surrendered b no part of the consideration to be distributed by distributing will be received by shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing c distributing controlled and shareholder will each pay their own expenses if any incurred in connection with the distribution plr-146015-12 d the five years of financial information submitted on behalf of distributing is representative of its present operations and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted e no intercoporate debt will exist between distributing and controlled at the time of or after the distribution f following the distribution distributing and controlled will each continue the active_conduct of its respective business independently and with its separate employees g distributing will retain approximately employees who perform accounting human resources purchasing and data processing functions controlled will have access to the services of these employees for up to months after the distribution controlled will be billed by distributing for_the_use_of these employees based on actual use and the allocable share of expenses related to these employees h the distribution is being carried out for the following business purposes to enhance the success of the business by enabling the corporations to resolve management systemic or other problems that arise or are exacerbated by the taxpayer’s operation of business in various geographic locations within a single corporation and an increasingly divergent shareholder base the distribution is motivated in whole or substantial part by one of these corporate business purposes i the distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest within the meaning of sec_355 in either distributing or controlled including any predecessor or successor of any such corporation j immediately after the transaction as defined in sec_355 either i no person will hold a percent or greater interest within the meaning of sec_355 in distributing or controlled ii if any person holds a percent or greater interest within the meaning of sec_355 in any disqualified_investment_corporation within the meaning of sec_355 such person will have held such interest in such corporation immediately before the transaction or iii neither distributing or controlled will be a disqualified_investment_corporation within the meaning of sec_355 plr-146015-12 k for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five year period determined after applying sec_355 ending on the date of distribution l for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was i acquired by purchase as defined in sec_355 and during the five year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five year period determined after applying sec_355 ending on the date of distribution m the liabilities to be assumed as determined under sec_357 in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred n no two parties to the transaction are investment companies as defined in sec_368 and iv o the distribution is not used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both p payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length q the total fair_market_value of the assets transferred from distributing to controlled will exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by controlled ii the amount of any liabilities owed to controlled by distributing that are discharged or extinguished and iii the amount of cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing in the contribution the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately after the contribution plr-146015-12 r the total adjusted bases and the fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the sum of any liabilities assumed by controlled plus any liabilities to which the transferred assets are subject s distributing is an s_corporation within the meaning of sec_1361 controlled will elect to be an s_corporation pursuant to sec_1362 on the first available date after the distribution and there is no plan or intent to revoke or otherwise terminate the s_corporation_election of either distributing or controlled rulings based solely on the information submitted and the representations set forth above we rule as follows the contribution followed by the distribution will qualify as a reorganization within the meaning of sec_368 distributing and controlled will each be a party to the reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing on the contribution sec_361 and sec_357 no gain_or_loss will be recognized by controlled on the contribution sec_1032 the basis of each asset received by controlled will equal the basis of that asset in the hands of distributing immediately before the contribution sec_362 the holding_period of each asset received by controlled in the contribution will include the period during which distributing held that asset sec_1223 no gain_or_loss will be recognized by distributing on the distribution sec_361 no gain_or_loss will be recognized by and no amount will be included in the income of shareholder on the distribution sec_355 the basis of the controlled stock in the hands of shareholder immediately after the distribution will equal shareholder 2’s basis in the distributing stock surrendered sec_358 the holding_period of the controlled stock received by shareholder will include the holding_period of the distributing stock surrendered by the shareholder in plr-146015-12 exchange therefor provided such stock is held as a capital_asset on the date of the distribution sec_1223 proper allocation of earnings_and_profits between distributing and controlled will be made in accordance with sec_312 and sec_1_312-10 the accumulated_adjustments_account of distributing will be allocated between distributing and controlled in a manner similar to the manner in which the earnings_and_profits will be allocated under sec_312 see sec_1_312-10 and sec_1_1368-2 provided that the distribution is undertaken immediately after the contribution distributing’s momentary ownership of the stock of controlled as part of the reorganization under sec_368 will not cause controlled to have an ineligible shareholder for any portion of its first taxable_year under sec_1361 and will not in itself render controlled ineligible to elect to be an s_corporation for its first taxable_year caveats except as specifically provided herein we express no opinion concerning the tax consequences of any aspect of any matter or item discussed or referenced in this letter moreover no opinion is expressed about the tax treatment of the transactions or of any other matter under other provisions of the code or regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction not specifically covered by the above rulings in particular no opinion is expressed regarding i ii whether the distribution satisfies the business_purpose requirement of sec_1_355-2 whether the distribution is used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both see sec_355 and sec_1_355-2 iii whether the distribution is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest in the distributing or the controlled see sec_355 and sec_1_355-7 iv whether distributing or controlled otherwise meet the requirements of a subchapter_s_corporation under sec_1361 or plr-146015-12 v the tax consequences of the trademark assignment and license back agreement between distributing and controlled procedural statements this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that this letter may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of this ruling letter pursuant to the power_of_attorney on file in this matter a copy of this letter is being sent to your authorized representatives sincerely gerald b fleming senior technician reviewer branch office of associate chief_counsel corporate
